Status of Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed amendment will not be entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2022 was filed after the mailing date of the Final Office Action on March 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori, US 2016/0171073 A1, and further in view of Redis Replication.
Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hattori, US 2016/0171073 A1 and Redis Replication as applied to claims 1, 6, and 11, and further in view of Fleming, US 2002/0152446 A1.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
On page 7 of the REMARKS, the Applicant argues, “In particular, the cited references, alone or in any combination, do not teach or suggest each and every element of at least the distinguishing elements below recited in amended claim 1: the primary memory database is configured to save in real time state information of the primary server each time after an operation is executed by the primary server, the state information is configured to be read and saved in real time by a backup memory database disposed in the backup server, the state information comprises a result of each operation executed by the primary server”.  The Examiner respectfully disagrees.  The Final Rejection dated March 7, 2022 properly rejects all of these elements and the references cited teach all of the elements of the claims rejected.
On page 8 of the REMARKS, the Applicant argues, “Redis Replication discloses that: when a master and a replica instances are well-connected, the master keeps the replica updated by sending a stream of commands to the replica to replicate the effects on the dataset happening in the master side due to: client writes, keys expired or evicted, any other action changing the master dataset.  As can be seen from above of Redis Replication, the stream of commands for replicating the effects on the dataset happening in the master side is sent by the master server, rather than the backup server actively reads information.  Unlike Redis Replication, in claim 1, the state information is actively read and saved in real time by a backup memory database disposed in the backup server (emphasis by Applicant).”  The Examiner disagrees.  Given the broadest reasonable interpretation, any data sent in real-time is received and read in real-time.  Therefore, the references teach the state information is read and saved in real time by a backup memory database.  Additionally, the Applicant fails to define “real-time”.  The Examiner notes that a distinguishing feature not claimed and disclosed in para. [0021] of the Applicant’s specification is: The state information of the primary server may be read from the primary Redis memory database in real time by the backup Redis memory database, and saved in the same key-value form.
On page 8 of the REMARKS, the Applicant argues, “Moreover, client writes, key expired or evicted, any other action changing the master dataset are only some operations, but are not results of the operations (emphasis by Applicant).”  The Examiner disagrees.  Given the broadest reasonable interpretation, at the very least, a write to a dataset is clearly an operation and a change to the dataset is clearly a result of that write.  Additionally, file creation and file deletion would be considered “any other action changing the master dataset”.
On page 9 of the REMARKS, the Applicant argues, “However, Redis Replication mentions nothing about how the backup server is quickly restored to a state of the primary server before the primary server fails (emphasis by applicant).”  This argument appears to be directed to the proposed amendment.  The amendment filed April 29, 2022 has not been entered and requires further consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113